Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buddenbaum et al. (US Pre-Grant Publication 2014/0359022) in view of Banke et al. (US Pre-Grant Publication 2013/0159848).

As to claim 1, Buddenbaum et al. teaches a computer-implemented method comprising:

determining, based on the identified elements, a plurality of different candidate audiences to which the social media message content is potentially targeted (see paragraphs [0014]-[0015] and [0038]. Proposed recipients are identified. Also see figure 2, element 203 for example notifications that are output to a user in response to receiving a social media message to analyze), 
…
indicating to a user the plurality of candidate audiences and, for each candidate audience of the plurality of different candidate audiences, a suggested one or more additional elements to apply to the social media message content to provide additional context for the social media message content and thereby tailor the social media message content to an audience of the plurality of different candidate audiences and corresponding contextual understanding (see paragraphs [0014]-[0015] and [0038]. Also see figure 2 and paragraphs [0032] - [0033]. User interface elements are output to identify and suggest modifications to social media message, some of which may be based on the potential target audiences); and 
modifying the social media message content with the one or more additional elements for a target audience of the plurality of different candidate audiences, the modifying adding the one or more additional elements to the social media message content and targeting the social media message content to the target audience (see paragraphs [0032]-[0033] and figure 2.  Also see paragraphs [0038]-[0039]. The sender 
Buddenbaum et al. does not explicitly teach:
Wherein each candidate audience of the plurality of different candidate audiences corresponds to a distinct group of users, and 
Wherein each candidate audience of the plurality of different candidate audiences ascertained based on a respective corresponding contextual understanding, of a plurality of different contextual understandings, given to the social media content; 
Banke et al. teaches: 
identifying elements in social media message content (see paragraphs [0034] - [0036]. A user may compose an electronic communication. The text of the electronic communication is analyzed using language analysis to identify meaning);
determining, based on the identified elements, a plurality of different candidate audiences to which the social media message content is potentially targeted (see paragraphs [0035] - [0036]. The text of the electronic communication is analyzed using language analysis to identify meaning. Paragraph [0035] explains how a term “scrum” may be interpreted differently depending on a different audience understanding. Paragraph [0003], while explaining problems in the background, also explains how an acronym “DNS” may be interpreted differently based on whether the recipient is a speech pathology participant or a software development participant. Banke also explains how the term “Scrum” may be interpreted differently depending on either a project management participant or a European participant who is a fan of rugby. Thus, Banke treats ambiguous term analysis in the same manner as the phrase “Donuts” is treated in Applicant’s specification, [0015]);
Wherein each candidate audience of the plurality of different candidate audiences corresponds to a distinct group of users (see paragraphs [0035]-[0036] and [0003]. Paragraph [0003] sets forth at least two distinct groups of users for each of the pair of the ambiguous keywords “DNS” and “Scrum”), and 
Wherein each candidate audience of the plurality of different candidate audiences ascertained based on a respective corresponding contextual understanding, of a plurality of different contextual understandings, given to the social media content (see paragraph [0003] and [0035]-[0036]); and
…
Indicating to the user … a suggested one or more additional elements to apply to the social media message content to provide additional context for the social media message content and thereby tailor the social media message content to an audience of the plurality of different candidate audiences and corresponding contextual understanding (see paragraphs [0035]-[0036]. Ambiguous words may be marked in the textual communication. This marking is an additional element applied to the textual communication, or social media message, that provides additional context as described in paragraph [0036]). 
It would have been obvious to one of ordinary skill in the art to have modified Buddenbaum et al. by the teachings of Banke et al. because both references are directed towards analyzing content of a message and determining how potential recipients may react to the message. Banke et al. provides an additional set of analyses that may be used to identify words that may be interpreted in multiple ways depending on the audience, which may be useful in the analysis of Buddenbaum et al. in helping to determine and help manage reactions to a message. This will assist users of Buddenbaum et al. in composing messages that are clearly understood as intended by a sender. 
Examiner notes that while only one user is shown for each particular group with different contextual understandings in Banke, having multiple users with the same understanding of a term (such as multiple fans of rugby, or multiple managers, both of which have a different understanding of the term “scrum”) would be obvious duplication of parts, wherein users are parts, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.) 

As to claim 3, Buddenbaum et al. teaches the method of claim 1, further comprising: 
identifying a communications channel identified in the social media message content (see Buddenbaum paragraphs [0047] - [0048]. A social media post is identified); and
END920160287US1 Page 27 of 34obtaining at least some of the suggested additional elements from other messages identifying the communications channel (see Buddenbaum paragraphs [0047] - [0048]. Elements are suggested based on metadata gathered from other social media posts/messages). 

As to claim 4, Buddenbaum et al. teaches the method of claim 1, further comprising: 
presenting an interface through which the user selects the one or more additional elements with which the social media message content is modified, the interface presenting selectable indications of the plurality of different candidate audiences (see Buddenbaum paragraphs [0032]-[0033] and figure 2.  Also see paragraphs [0038]-[0039]), and, 
for each audience of the plurality of different candidate audiences, the respective one or more additional elements to augment the social media message content to target the social media message content (see Buddenbaum paragraphs [0032]-[0033] and figure 2.  Also see paragraphs [0038]-[0039]. Banke teaches identifying distinct candidate audiences, [0003]); 
receiving via the interface user selections of the one or more additional elements with which to modify the social media message content (see Buddenbaum paragraphs [0032]-[0033] and figure 2.  Also see paragraphs [0038]-[0039]); and 
END920160287US1 Page 28 of 34performing the modifying based on receiving the user selections, wherein the social media message content is augmented with the user selections of the one or more additional elements (see Buddenbaum paragraphs [0032]-[0033] and figure 2.  Also see paragraphs [0038]-[0039]). 

As to claim 5, Buddenbaum et al. teaches the method of claim 1, wherein the identified elements comprise natural language elements and one or more metadata tags of the social media message content (see paragraphs [0032]-[0033] and figure 2.  Also see paragraphs [0038]-[0039]. Also see [0047]). 

As to claim 6, Buddenbaum et al. teaches the method of claim 1, wherein at least one of the respective one or more  additional elements for a candidate audience comprises a metadata tag (see Buddenbaum paragraphs [0032]-[0033] and figure 2.  Also see paragraphs [0038]-[0039]. Also see [0047]). 

As to claim 7, Buddenbaum et al. teaches the method of claim 1, wherein the social media message content is selected from the group consisting of: a social media post, a comment to a social media post, a message between users in a social media platform, and a forum post (see Buddenbaum paragraph [0076]). 

As to claim 8, Buddenbaum et al. teaches the method of claim 1, wherein the social media message content comprises a message not yet posted to a social media platform for which the social media message content is composed, and wherein the method performs the modifying the social media message content prior to posting the social media message content as the message to the social media platform (see Buddenbaum paragraphs [0032]-[0033] and figure 2.  Also see paragraphs [0038]-[0039]. Also see [0046]-[0047] for examples of the system morning analyzing a message prior to posting the message on a social media platform). 

As to claims 9 and 15, see the rejection for claim 1 above.
As to claims 11 and 17, see the rejection for claim 3 above.
As to claims 12 and 18, see the rejection for claim 4 above.
As to claims 13 and 19, see the rejection for claim 7 above.
As to claims 14 and 20, see the rejection for claim 8 above.


Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buddenbaum et al. (US Pre-Grant Publication 2014/0359022) in view of Banke et al. (US Pre-Grant Publication 2013/0159848), and further in view of Cunnington et al. (US Pre-Grant Publication 2011/0295392).

As to claim 2, Buddenbaum et al. teaches the method of claim 1. 
Buddenbaum et al. does not teach further comprising determining whether the social media message content is indefinite as to the target audience, the determining whether the social media message content is indefinite as to the target audience comprising predicting a likelihood of confusion based on the social media message content. 
Cunnington et al. teaches further comprising determining whether the social media message content is indefinite as to the target audience, the determining whether the social media message content is indefinite as to the target audience comprising predicting a likelihood of confusion based on the social media message content (see paragraph [0033] and [0057]. A presenter may receive real-time responses determining whether a social media message is indefinite as to the target audience. This includes metrics such as a likelihood of confusion amongst recipients of the message. As shown in figure 8, this may include percentages indicating confusion).
It would have been obvious to one of ordinary skill in the art to have modified Buddenbaum et al. by the teachings of Cunnington et al. because both references are directed towards analyzing content of a social media message and determining how recipients react to the message. Cunnington et al. provides an additional set of reactions that may be determined, which may be useful in the analysis of Buddenbaum et al. in helping to determine reactions to a message. This will assist users of Buddenbaum et al. in composing messages to facilitate certain reactions by recipients.
  
As to claims 10 andEND920160287US1 Page 29 of 34 16, see the rejection for claim 2 above.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152